DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9 – 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 15, 2022.
Applicant’s election without traverse of Invention I (claims 1 – 8 and 15 – 20) in the reply filed on June 15, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 8, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the first member.” There is insufficient antecedent basis for the limitation in the claim.
Claim 6 further recites the limitation “the first replacement.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the first replacement portion.”
Claims 7 and 19 each recite the limitation “the second replacement portion comprises a third substantially cylindrical body extending axially from the fourth end to a fifth end.” The limitation is indefinite because claims 1 and 15 (from which claims 7 and 19 are dependent) previously recites ‘the fourth end’ as being an end of the ‘second substantially cylindrical body.’ Examiner notes that claim cannot be interpreted such that the ‘second and third substantially cylindrical bodies’ are arranged end-to-end so that they share the same ‘fourth end.’ This is because claims 6 and 18 (from which claims 7 and 19 are also dependent) separately recites a step of ‘securing the first replacement portion (which comprises the ‘second generally cylindrical body’) to the second replacement portion (which comprises the ‘third generally cylindrical body’).’ Therefore, if the limitation were to be read to require the ‘second and third generally cylindrical bodies’ to share the same ‘fourth end,’ it is generally unclear as to how this could occur before the ‘second and third generally cylindrical bodies’ are secured together. 
Claim 7 further recites the limitation “the receptacle comprises an opening extending axially through the third substantially cylindrical body from the fourth end to the fifth end.” This limitation is indefinite because, as explained above, it is unclear as to how the ‘third substantially cylindrical body’ can extend from the ‘fourth end’ to the ‘fifth end.’
Claim 7 further recites the limitation “… coupling the first replacement portion to the second replacement portion with the second axial protrusion of the first replacement in the opening proximate the fifth end of the second replacement portion.” The limitation is indefinite because claim 7, as best understood by the Examiner and explained above, previously seems to require the ‘second and third generally cylindrical bodies’ to be arranged and secured such that they share a ‘fourth end.’ Therefore, it is unclear as to how the ‘second axial protrusion’ of the ‘first replacement portion’ (which comprises the ‘second generally cylindrical body’) can be inserted into the ‘opening’ of the ‘third generally cylindrical body’ on the ‘fifth end.’ As best understood by the Examiner the ‘second axial protrusion’ would have to be inserted into the ‘opening’ of the ‘third generally cylindrical body’ of the ‘fourth end.’
Claim 19 recites the limitation “an opening extending axially through the third substantially cylindrical body form the fourth end to the fifth end.” This limitation is indefinite because, as explained above, it is unclear as to how the ‘third substantially cylindrical body’ can extend from the ‘fourth end’ to the ‘fifth end.’
Allowable Subject Matter
Claims 1 – 5 and 15 - 18 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1 and 19, Jackson (U.S. Patent Number 4,527,322) teaches a method comprising: providing a shaft comprising a first generally cylindrical body extending axially from a first end to a damaged end (figure 4b, element 22 being the ‘shaft,’ left end of element 22 being the ‘first end,’ and right end of element 22 being the ‘damaged end’; column 3, lines 59 – 61), cutting the shaft at a position between the first end and the damaged end to form a salvage member comprising the first end and a second end spaced axially from the first end (figures 4b and 4c, right end of element 22 in figure 4c being the ‘second end’; column 3, lines 65 – 68); forming, on the salvage member proximate the second end, an axial protrusion or first alignment member (figure 4c, element y being the ‘axial protrusion or first alignment member’; column 4, lines 1 – 10); providing a replacement member comprising a second generally cylindrical body extending axially from a third end to a fourth end and a receptacle proximate the fourth end (figure 4d, element 44 being the ‘replacement member,’ right end of element 44 being the ‘third end,’ left end of element 44 being the ‘fourth end,’ and element 48 being the ‘receptacle or second alignment member’; column 3, lines 5 – 28); and securing the salvage member to the replacement member such that the axial protrusion or first alignment member receives the receptacle or second alignment member (figures 3 and 4d; column 4, lines 11 – 27).
However, Jackson does not teach either the shaft and the salvage member comprising a plurality a first gear teeth proximate the first end or the replacement member comprising a second plurality of gear teeth proximate the third end (figures 2 – 4, left end of element 40 and right end of element 44). Jackson also teaches the shaft being a hydraulic line for a cutting tool (figure 1; column 2, lines 19 – 26), rather than a pinion shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726